Title: From John Quincy Adams to Abigail Smith Adams, 28 February 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 14
My dear Mother.
St: Petersburg 16/28 February 1811.

We assisted last week, at the public examination of the Institute of the order of St: Catherine, a boarding school, or College for the Education of young Ladies of noble families; under the Patronage of the Empress-Mother  The young Ladies are divided into four Classes, and are two years in each class—They enter from six to ten years of age, and when their education is finished, they pass this public examination, which accordingly takes place in the Month of February of every second year.
The invitations to attend the exhibition, are sent by the Empress Mother, and are regularly sent for one of the two days, to all the foreign Ministers—They attend in full dress, as at the Imperial Court, and have the most distinguished seats of Spectators assigned to them, together with all the principal Ministers and first Nobles of the Empire—The examination takes two days, and turns on the following objects—First day 1. Religion. Sacred History of the old and new Testament, and Moral Philosophy. 2. Universal Geography, preceded by an abridged course of mathematical Geography 3. Universal History Antient and Modern, and the History of Russia in particular 4. Russian Literature—Second day 5. Arithmetic 6. The German Language. 7. French Literature 8. Experimental Philosophy 9. Singing and Music 10. Dancing.—Besides which are presented Essays of Composition and of Translations, and a variety of specimens of drawing, embroidery, and every kind of needle work.—We attended on the second day. The examination of Arithmetic was in the Russian language, and I could not understand it—The instructor however in that department put the questions, and the young ladies answered by making cyphered figures with chalk on a large black board standing in a frame like a looking-glass, which could be seen by all the auditory; and by explaining the cyphers as they made them. The Examination of the French and German Languages was made by Books, in French, German, and Russian which the young Ladies brought to different persons of the Audience each one requesting the person to whom she gave the Book to open it and indicate to her any passage at pleasure, which she then took and translated three or four sentences as she read them off—from French or German into Russian, or from Russian into French or German—You perceive that this examination admitted of no previous minute preparation, and that it was a real and severe test to ascertain proficiency in the languages—Some of the Ladies appeared to acquit themselves well of the performance, though others stammered and hesitated a little in their translations. One of the Ladies brought me a French Book, and translated into Russian a passage at which I opened it for her—I presume she performed it well, but if she was qualified for her task, I was not so for mine—The ignorance of the Judge might have served for learning to the Scholar—I saw that she read French with perfect ease, but the language into which she rendered it might have been Sanscrit or Chinese for aught I knew.
The Examination of French Literature comprehended Logic, Rhetoric and Poetry—Here as you may suppose, I was a little more at home, than upon the Article of Russian Translations—It was the repetition of a lesson learnt by heart; and it had been very well learnt—The instructor puts all the questions, and the Ladies answered verbatim from their Books. Thus one of them told us not only what was a Syllogism but demonstrated to us by a genuine Syllogism in Barbara that All vicious men must be unhappy—In the same manner, that is in the form of question and answer between the teacher and the pupil the Ladies gave us the definitions of almost all the principal figures of Logic and of Rhetoric with an example to illustrate each definition—They did the same in Poetry, and repeated many excellent specimens from the French Poets—Racine—Rousseau—La Fontaine and some others—Several of them recited these verses with great propriety and Spirit—This part of their studies was perhaps more congenial to their taste than that the examination of which immediately succeeded—Experimental Philosophy—The whole apparatus of pneumatics, electricity, and chemistry was brought in and displayed before us—If this examination was not remarkably instructive it was at least amusing—The teacher would have been a good subject for a Caricature—He puts his questions—for instance upon the properties of matter—extension—cohesion—divisibility and so forth—the young Lady would answer by giving the definition of the property required—then he would ask her what was the experiment which proved it, but he generally took care to answer that himself, not sufficiently trusting to the Pupil’s memory; and he always undertook to perform the experiment, and most frequently failed. In one or two instances the young Lady undertook it after him and succeeded—Figure to yourself the Graces of antient Fable (for there was no Venus among them) with a Silenus in the midst of them, surrounded by an Electrical machine and an Air Pump Leyden Jars, and Vials of gaz, giving definitions of oxygen, hydrogen, and muriatic acids, and delivering dissertations upon Nature’s abhorrence of a vacuum—Unluckily this part of the Exhibition was abridged—the Professor burnt his own and one of his pupils fingers, by spouting a flame of Spirits of Wine from a fountain, and the young Ladies had not time to give us the electrical shock.
A select part of the Company was then ushered into two adjoining Rooms, in one of which was a cold Collation, and refreshing Cordials, and in the other the drawings, paintings, embroidery and various needle work of the young Penelopes and Arachnes were exposed—The drawings were in crayons—indian ink or water colours—Most of them were copies, and bore very well a comparison with the Prints in Copperplate, their models. The name of each young Lady was marked by a ticket upon her performance, and the names of all the workers at the large pieces of embroidery which had occupied several hands—All these samples were extremely well done—The specimens of writing and composition were numerous, but I accidentally miss’d seeing any of them.
After an interval of about half an hour, we returned to the Hall, and heard the musical performances; the instrumental part of which was executed by men—The Ladies are indeed all taught to perform upon the Piano, but probably the want of time deprived us of the pleasure of hearing them—But they sung—Airs—Duets, Recitative and Choruses, from the Four Seasons of Haydn—Some parts of which were very difficult, and altogether discovering great proficiency in the Art.—The whole exhibition was closed with dancing—There were Choirs in which the whole number joined, and single dances, with the Shawl, or a garland of Roses, particularly calculated for the display of elegant motion—The Russian, Polish and Spanish national dances, were performed by small parties of two, three or four at a time; but the German Walse, the favourite dance of fashionable companies, at this time, here as well as all over the Continent of Europe, was omitted.
There were eighty one young Ladies, in the Class which underwent this examination, and who have completed their Education at this school—They were all dressed alike, in a plain white muslin gown, with a scarlet ribband round the waist. Those who had distinguished themselves by peculiar merit wore nosegays of lilies of the valley at the breast.—They were all extremely graceful—Some of them had fine forms; but there was scarcely a beautiful face in the whole number.
The System of Education implied by this examination is said not to be precisely the same with that which is actually pursued—Few if any of the young Ladies, on leaving these Seminaries are so learned, or even so accomplished, as these exhibitions would seem to import.—Some parts of the Instruction which is professedly given them, are not the most suitable to their sex, and are seldom very effectually taught even to boys—A Lady may be very fairly allowed in any part of the world, not to know how to square the hypothenuse any more than how to square the Circle—I question whether any of the Ladies from the Institute of St: Catherine, or from the Convent of Noble Ladies, another and still more celebrated School of the same kind are so perfect mistresses of Euclid’s Elements, as they are of the Walse, which they are not allowed to exhibit—Yet with every allowance which ought to be made for the varnish of a public exhibition, I know not how it would be possible to make more judicious or more excellent provisions for the Education of young Ladies of rank and fortune in this Country than we find here exemplified.
Perhaps the Education of the female nobility of Russia will not be a subject in which you will feel much interested—In that case you will consider this narrative, as only a preliminary to the information that we are all well, and that since my last letter to you, dated 18/30 January, I have not had the pleasure of receiving one from you—I do not intend in future to suffer any one Month to pass without writing to you—The last accounts direct that we have received from you are by your letter of 25. July; more than seven months past—But Mr Gray has received letters from his Parents of a date as late as 13 Decr. by which we had the happiness to learn that you were then well.—I have in former letters requested you to write without waiting for the knowledge of any special opportunity to send your letters; but to give them when written into charge of Mr: W. Gray—We shall then at least not be seven or nine months without immediate intelligence from you—I have at present no expectation of returning home the next summer—Indeed it is doubtful whether in any Event I should find it possible—I say this, because you may perhaps expect us. But to whatever period our homeward voyage may be postponed, be assured that I shall return with unaltered and unalterable filial duty and affection.

A.My father and my boys; if they are not always upon my paper are always in my memory and my heart—I shall remind my brother and his family of my remembrance by a special epistle to himself—

